                Case 13-50530-CSS              Doc 654      Filed 01/16/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



    In re:                                                         Chapter 11

    ASHINC Corporation, et al.1,                                   Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.


    CATHERINE E. YOUNGMAN, LITIGATION                              Adv. Proc. No. 13-50530
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS OF
    ASHINC CORPORATION, AND ITS AFFILIATED
    DEBTORS,

                  Plaintiff,

    BLACK DIAMOND OPPORTUNITY FUND II, LP,
    BLACK DIAMOND CLO 2005-1 LTD., and
    SPECTRUM INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                           v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., MARK
    GENDREGSKE, JOS OPDEWEEGH, JAMES
    FRANK, DEREX WALKER, JEFF PELLETIER,
    IRA TOCHNER, and JOSEPH TOMCZAK,

1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
              Case 13-50530-CSS        Doc 654     Filed 01/16/20    Page 2 of 3




                Defendants.

 CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET AL.,
 AS SUCCESSOR TO BLACK DIAMOND
 OPPORTUNITY FUND II, LP, BLACK DIAMOND
 CLO 2005-1 LTD., SPECTRUM INVESTMENT
 PARTNERS, L.P., BLACK DIAMOND
 COMMERCIAL FINANCE, L.L.C., as co-
 administrative agent, and SPECTRUM
 COMMERCIAL FINANCE LLC, as co-
 administrative agent,

                              Plaintiff,

 v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., RONALD BURKLE,
 JOS OPDEWEEGH, DEREX WALKER, JEFF
 PELLETIER, IRA TOCHNER, and JOSEPH
 TOMCZAK,

                              Defendants.


      [PROPOSED] ORDER REGARDING OUTSTANDING DISCOVERY DISPUTE

       Pursuant to the Court’s letter dated January 9, 2020 (the “Letter Ruling,” 13-50530, D.I.

649; 14-50971, D.I. 410), Plaintiff Catherine E. Youngman, as Litigation Trustee for ASHINC

Corporation and related debtors (the “Trustee”), and Defendants Yucaipa American Alliance

Fund I, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P., Ron Burkle, Jos Opdeweegh,

Derex Walker, Jeff Pelletier, Ira Tochner, and Joseph Tomczak (collectively, the “Yucaipa

Defendants,” and together with the Trustee, the “Parties”) have conferred and jointly submit

this proposed order:



                                               2
              Case 13-50530-CSS        Doc 654      Filed 01/16/20    Page 3 of 3




       WHEREAS, on July 26, 2019, the Yucaipa Defendants filed a letter (13-50530, D.I. 602;

14-50971, D.I. 368) raising a discovery dispute concerning alleged deficiencies in the document

production made by Black Diamond Opportunity Fund II, L.P., Black Diamond CLO 2005-1

Ltd., and Spectrum Investment Partners, L.P.; and

       WHEREAS, the Trustee responded to the Yucaipa Defendants’ letter on August 2, 2019,

(13-50530, D.I. 603; 14-50971, D.I. 369) and the Yucaipa Defendants replied by letter on August

8, 2019 (13-50530, D.I. 606; 14-50971, D.I. 372); and

       WHEREAS, on August 22, 2019, the Parties appeared before the Court for a hearing on

this matter; and

       WHEREAS, at the Court’s direction at the hearing, the Parties submitted supplemental

briefing on the relevancy on the non-produced documents, which was fully submitted on

September 13, 2019 (13-50530, D.I. 616, 620, 625; 14-50971, D.I. 380, 389, 390); and

       WHEREAS, on January 9, 2020, the Court issued the attached Letter Ruling denying the

Yucaipa Defendants’ discovery request, instructing the Parties to confer and submit an Order;

       IT IS HEREBY ORDERED THAT, for the reasons set forth in the Letter enclosed as

Exhibit A hereto, the Yucaipa Defendants’ discovery request is DENIED.




SO ORDERED:




    Dated: January 16th, 2020                       KAREN B. OWENS
    Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                               3
